Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Queens County, imposed March 8, 1974, upon his conviction of unlawful imprisonment in the first degree, upon his plea of guilty, the sentence being an indeterminate prison term not to exceed four years, to run consecutively with a previously imposed Federal sentence. Sentence affirmed. The consecutive sentence imposed was valid pursuant to the provisions of section 70.25 of the Penal Law. Latham, Acting P. J., Margett, Damiani, Titone and Hawkins, JJ., concur.